Citation Nr: 1524371	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-50 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's appeal was previously remanded by the Board in May 2011, and January 2014.  In December 2014, the Board referred this case for an expert medical opinion from an audiologist with the Veterans Health Administration (VHA).  The VHA medical expert's report was received by the Board in February 2015.

In September 2014, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The probative evidence does not show that the Veteran's diagnosed hearing loss is causally or etiologically related to his military service, nor was sensorineural hearing loss manifested within one year after service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in April 2009, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The April 2009 VCAA letter was sent prior to the rating decision in July 2009.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The Board finds that there has been substantial compliance with the prior remand instructions.  The January 2014 Board remand instructions noted that a VA audiological addendum opinion which specifically discussed in-service audiological findings be associated with the claims file.  A February 2014 addendum opinion which discussed in-service audiological testing was associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The February 2014 addendum opinion is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing, and provided a reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  The Board acknowledges that the previous Acting Veterans Law Judge found the February 2014 addendum opinion inadequate and so requested a VHA opinion.  The undersigned however, finds that the February 2014 VA addendum opinion was indeed adequate.  The Board also finds that the VHA opinion is adequate as well. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   




Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a) .  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran is eligible for service connection through a presumptive or direct basis. 

Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a) ."). Alternatively, a nexus to service may be established where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley, the Court held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant." Id. at 367.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA).  Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385 .  In order to facilitate data comparison, when necessary the ASA standard has been converted to the ISO standard for audiograms in service before November 1967.

Facts and Analysis

According to the results of a June 2011 VA examination, the Veteran's pure tone thresholds, in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
20
35
30
LEFT
25
25
20
30
25

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 98 in the left ear.  The audiological results show that the Veteran has right ear hearing loss for VA purposes, and general left ear hearing loss.  38 C.F.R. § 3.385; Hensley v. Brown.

While the Board notes that the Veteran's June 2011 VA examination results did not fulfill the requirements for hearing loss pursuant to 38 C.F.R. § 3.385 for the Veteran's left ear, the results from the Veteran's June 2009 VA examination show that the Veteran's pure tone thresholds, in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
20
35
30
LEFT
25
30
15
30
30

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 96 in the left ear.  Thus the June 2009 VA examination shows left ear hearing loss for VA purposes.  The Veteran fulfills the current disability requirement for bilateral hearing loss based on the results of the June 2009, and June 2011 VA examinations.  McClain v. Nicholson, 21 Vet App 319, 323 (2007)(the requirement that a current disability be present is satisfied when there is evidence of disability, at the time of filing, or at any point during the pendency of the claim).

The Veteran maintains that as a result of his duties as a heavy truck operator, and working around artillery pieces, he was exposed to repeated acoustic trauma and very loud noises.  He contends that, as a result of that exposure, he has hearing loss.  The Veteran's Military Occupational Specialty was both a light, and heavy vehicle driver.  

The Veteran underwent two audiological examinations in service.  The results converted to ISO units of the pure tone threshold testing, in decibels in May 1964, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
X
30
LEFT
35
10
10
X
25

Thus, based on the Veteran's MOS, lay statements regarding exposure to noise exposure, and the May 1964 audiogram results showing some degree of hearing loss, the Veteran fulfills the in-service element of service connection.

The Board, however, observes that there is no competent medical evidence showing that the Veteran was diagnosed as having sensorineural hearing loss within one year of his service discharge.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Veteran is also unable to fulfill the nexus element on a direct basis.  The Board notes a July 2009 VA audio examination which offered a negative nexus opinion. However the opinion offered by the examiner failed to discuss the Veteran's elevated hearing in-service, specifically the May 1964 audiology testing.  Thus, the Board finds that the examiner's opinion is of little probative value, as it appeared to not consider pivotal factual information regarding hearing loss in-service.  Hensley v. Brown.

The June 2011 VA examination, and supplemental February 2014 addendum opinion adequately address the issue of nexus to service.  The examiner concluded that the Veteran's bilateral hearing loss was not at least as likely as not related to military service.  The examiner came to her opinion, after a review of the claims file, and service treatment records (STRs).  The examiner specifically noted the Veteran's normal whisper test in June 1961 upon enlistment, the converted audiograms from May 1964, and November 1966, and the Veteran's separation data from July 1970 which showed normal hearing.  The examiner noted the elevated hearing results from May 1964, and ultimately determined that the hearing loss was negligible.    

The February 2014 addendum opinion noted that the examiner's opinion was based on the 1970 examination, which showed normal hearing at separation.  The examiner offered in rationale a report entitled Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006).  The examiner explained that the study found that there is no scientific basis on which to conclude that hearing loss that appeared many years after noise exposure could be causally related to that exposure, if hearing was normal immediately after that exposure.  The examiner concluded that since the Veteran left military service with normal hearing, that based on the lack of research to support delayed onset, the Veteran's hearing loss was not at least as likely as not related to military service.

A VHA opinion was associated with the record in February 2015.  The audiologist determined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support, the audiologist stated that there was no evidence of hearing loss during or shortly after military service.  The audiologist additionally referenced the same Institute of Medicine Report cited by the February 2014 addendum opinion which concluded that noise-induced hearing loss occurs immediately and that there is no scientific support for hearing loss caused by a delayed onset.  

The Board finds that the June 2011 VA examination, with supplemental February 2014 addendum, and the February 2015 VHA opinion are of considerable probative value.  The Board notes the fact that the June 2011 VA examiner made a calculation error in the conversion to ISO units, however this is not fatal and the opinion still holds probative weight because the underlying rational is not affected.  Furthermore, the statement by the February 2015 VHA audiologist, that there was no evidence of hearing loss in-service, which conflicts with the May 1964 audiology results, is interpreted as meaning that there is no evidence of permanent hearing loss to the Veteran while in-service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determination committed to the discretion of the fact finder.").   

In lay statements, the Veteran has challenged the adequacy of his examination.  The Veteran stated in his Form 9, received in December 2009, that his testing was flawed because it was done in an open room, on allegedly a machine poorly calibrated, and by an individual unable to operate the equipment.  The Board notes, that Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) requires VA to assess the functional effects of the Veteran's hearing loss, however that concern is primarily relevant for rating purposes.  Here, as discussed above, the element of a current disability is substantiated so the Veteran's concern regarding the quality of the hearing test does not relate to an element necessary to substantiate the claim that is in controversy.     

Throughout the appeal period, the Veteran has consistently alleged that his in-service noise exposure is the nexus to his current bilateral hearing loss.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is competent to say that he experienced symptoms of hearing loss during and since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he, as a lay person, is not competent to diagnose hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results based on decibels and Hertz frequencies.  Therefore, since diagnosis, and etiology for bilateral hearing loss is a complex medical question, the Veteran is not competent to offer a diagnosis and nexus opinion on bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Indeed, any relationship between the current hearing loss and symptoms of hearing loss experienced over the years must be established by medical evidence because hearing loss may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the medical evidence of record shows that there is no such relationship, so a theory of service connection based on continuity of symptomatology is not substantiated. 

The Veteran's contention that the cause of his bilateral hearing loss was due to noise exposure in-service, is not sufficient to outweigh the medical examiners' opinions.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The opinions submitted by the VA examiner, and VHA audiologist are of a higher probative value.  Specifically, the Board notes that the June 2011 VA examination, with supplemental February 2014 addendum, and the February 2015 VHA opinion concluded that hearing loss due to noise exposure is immediate and that the medical literature does not support a delayed onset theory to a degree of medical certainty that would permit a finding that it is probably (as distinguished from a mere possibility) that the Veteran's hearing loss is due to service.  Both the examiner and the audiologist, noted normal hearing upon separation which indicates that whatever hearing loss the Veteran experienced in May 1964 was not permanent in nature, and resolved.  Thus, the June 2011 VA opinion with addendum, and the February 2015 VHA opinion which were premised on a review of the medical evidence, and medical literature, are of a much higher probative value than the Veteran's lay assertions.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  The Veteran's lay statements alone are insufficient to fulfill the nexus requirement in the instant appeal.  Thus, service connection is not warranted. 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application. See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


